Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2020 has been entered.  
Claims 1-15 are pending.  
Claims 1-15 stand rejected.  

Claim Objections
Claim 1 is objected to because of the following:  Claim 1 recites: “associate a plurality of door or windows with a talkgroup” (emphasis added).  It is unclear how a single “door” can compose a “plurality”.  The examiner suggests including doors into Claim 1, so that Claim 1 includes:  associate a plurality of doors or windows with a talkgroup.  Appropriate correction is required.


Claim 11 is objected to because of the following:  Claim 11 recites: “associating a plurality of door or windows with a talkgroup” (emphasis added).  It is unclear how a doors into Claim 11, so that Claim 11 includes:  associating a plurality of doors or windows with a talkgroup.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No.: US 20170289776 A1) in view of Carpenter et al. (Pub. No.: US 20190187643 A1), hereafter respectively referred to as Kim and Carpenter.  
	In regard to Claim 1, Kim teaches An apparatus comprising: logic circuitry configured to: receive an identification (FIG. 9, in step S901, the MCPTT client within the UE requests the MCPTT server to affiliate to one group or a plurality of groups. In step S902a, the MCPTT server identifies whether a group policy for the requested group.  Para. 142, FIG. 9), associate a plurality of door or windows (UE may be a non-portable device such as a vehicle mounted device.  The term "UE", can refer to an MTC device.  Para. 42) [the examiner notes that vehicles normally include a door or windows] with a talkgroup, the door or windows associated with the talkgroup (In step S904, if the user of the MCPTT client has been authenticated/granted to have affiliated to the requested group(s), the MCPTT server stores an affiliation status of the user for the requested group(s). In step S905a, the MCPTT server confirms affiliation to the MCPTT client.  Para. 142, FIG. 9).  
Kim teaches receive a Push-to-talk (PTT) talkgroup identification from a radio, the PTT talkgroup identification identifying the talkgroup (MCPTT group affiliation may be performed by the procedure described in FIG. 9.  A group may be selected. This group may be identified by a group identifier. In step S1104, the MCPTT client 1 may transmit MCPTT group call request to the MCPTT server.  Para. 148, FIG. 11).  
Kim teaches determine control commands for the plurality of door or windows associated with the talkgroup (If the group call is not in the ongoing status, the MCPTT server performs a task of resolving the group identifier to determine members of the initiation requested group and their affiliation status, Para. 149, FIG. 11); and a network interface coupled to the logic circuitry, the network interface configured to output the control commands to address of the plurality of door or windows associated with the talkgroup in order to operate the door or window (In steps S1106a and S1106b, the MCPTT server transmits an MCPTT group call request, which provides the same media type as that included in the request received from the MCPTT client 1 or a subset of the media type, to affiliated group members of the group through the SIP core, Para. 150, FIG. 11).  
Kim, although providing an implicit teaching, fails to explicitly teach door or windows, and Kim fails to teach receive an identification of a public-safety event type, and wherein the door or windows are based on the public-safety event type.  
Carpenter teaches a plurality of door or windows (IoT-capable devices might include an automated door opening/closing system, an automated window opening or closing system, Para. 25.  PSAP computing system might cause at least one of the one or more automated window opening or closing systems to open/close or lock/unlock one or more windows, the one or more automated door opening or closing systems to open/close or lock/unlock one or more doors, Para. 52).  
(a computing system located at a Public Safety Answering Point ("PSAP") might receive at least one first message indicative of an emergency situation occurring, Para. 22).  
Carpenter teaches, wherein the door or windows are based on the public-safety event type (a computing system located at a Public Safety Answering Point ("PSAP") might analyze the at least one first message indicative of an emergency situation to determine one or more actions to be taken in response to the emergency situation, and identify one or more devices for performing the determined one or more first actions, Para. 22.  PSAP computing system might cause at least one of the one or more automated window opening or closing systems to open/close or lock/unlock one or more windows, the one or more automated door opening or closing systems to open/close or lock/unlock one or more doors, Para. 52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Carpenter with the teachings of Kim since Carpenter provides a technique for implementing Internet of Things functionality with a Public Safety Answering Point ("PSAP"), which can be introduced into the system of Kim to permit user equipment to provide emergency alerts through a network involving IoT technology to other devices in a group associated with emergency services.  


In regard to Claim 11, Kim teaches A method comprising the steps of: receiving an identification (FIG. 9, in step S901, the MCPTT client within the UE requests the MCPTT server to affiliate to one group or a plurality of groups. In step S902a, the MCPTT server identifies whether a group policy for the requested group.  Para. 142, FIG. 9), associating a plurality of door or windows (UE may be a non-portable device such as a vehicle mounted device.  The term "UE", can refer to an MTC device.  Para. 42) [the examiner notes that vehicles normally include a door or windows] with a talkgroup, the door or windows associated with the talkgroup (In step S904, if the user of the MCPTT client has been authenticated/granted to have affiliated to the requested group(s), the MCPTT server stores an affiliation status of the user for the requested group(s). In step S905a, the MCPTT server confirms affiliation to the MCPTT client.  Para. 142, FIG. 9).  
Kim teaches receiving a Push-to-talk (PTT) talkgroup identification from a radio, the PTT talkgroup identification identifying the talkgroup (MCPTT group affiliation may be performed by the procedure described in FIG. 9.  A group may be selected. This group may be identified by a group identifier. In step S1104, the MCPTT client 1 may transmit MCPTT group call request to the MCPTT server.  Para. 148, FIG. 11).  
Kim teaches determining control commands for the plurality of door or windows associated with the talkgroup (If the group call is not the ongoing status, the MCPTT server performs a task of resolving the group identifier to determine members of the initiation requested group and their affiliation status, Para. 149, FIG. 11); and outputting the control commands to address of the plurality of door or windows (In steps S1106a and S1106b, the MCPTT server transmits an MCPTT group call request, which provides the same media type as that included in the request received from the MCPTT client 1 or a subset of the media type, to affiliated group members of the group through the SIP core, Para. 150, FIG. 11).  
Kim, although providing an implicit teaching, fails to explicitly teach door or windows, and Kim fails to teach receiving an identification of a public-safety event type, and wherein the door or windows are based on the public-safety event type.  
Carpenter teaches a plurality of door or windows (IoT-capable devices might include an automated door opening/closing system, an automated window opening or closing system, Para. 25.  PSAP computing system might cause at least one of the one or more automated window opening or closing systems to open/close or lock/unlock one or more windows, the one or more automated door opening or closing systems to open/close or lock/unlock one or more doors, Para. 52).  
Carpenter teaches receiving an identification of a public-safety event type (a computing system located at a Public Safety Answering Point ("PSAP") might receive at least one first message indicative of an emergency situation occurring, Para. 22).  
Carpenter teaches, wherein the door or windows are based on the public-safety event type (a computing system located at a Public Safety Answering Point ("PSAP") might analyze the at least one first message indicative of an emergency situation to determine one or more actions to be taken in response to the emergency situation, and identify one or more devices for performing the determined one or more first actions, Para. 22.  PSAP computing system might cause at least one of the one or more automated window opening or closing systems to open/close or lock/unlock one or more windows, the one or more automated door opening or closing systems to open/close or lock/unlock one or more doors, Para. 52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Carpenter with the teachings of Kim since Carpenter provides a technique for implementing Internet of Things functionality with a Public Safety Answering Point ("PSAP"), which can be introduced into the system of Kim to permit user equipment to provide emergency alerts through a network involving IoT technology to other devices in a group associated with emergency services.  


Claims 2-8 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Carpenter, and further in view of Voor (Pub. No.: US 20200066126 A1), hereafter referred to as Voor.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Kim in view of Carpenter teaches a radio.  
	Kim fails to teach receive a location of the radio, and/or a location of a public-safety event.  
(sensor data might indicate a location of the emergency situation, Para. 49).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Carpenter with the teachings of Kim since Carpenter provides a technique for implementing Internet of Things functionality with a Public Safety Answering Point ("PSAP"), which can be introduced into the system of Kim to permit user equipment to provide emergency alerts through a network involving IoT technology to other devices in a group associated with emergency services.  
Kim fails to teach, wherein the door or windows associated with the talkgroup are additionally based on the location of the radio and/or the location of the public-safety event.  
Voor teaches, wherein the door or windows associated with the talkgroup are additionally based on the location of the radio and/or the location of the public-safety event (additional smart bulbs or other IoT devices in the same building, to cause various actions to take place.  The remote service provider can send control information to cause appropriate emergency lighting to inform both individuals in the vicinity of the emergency event).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Voor with the teachings of Kim in view of Carpenter since Voor provides a technique for providing controls to IoT devices with respect to emergency situations, which can be introduced into the system 

In regard to Claim 3, as presented in the rejection of Claim 1, Kim in view of Carpenter teaches an apparatus.  
	Kim fails to teach the door or windows comprise at least one of a plurality of doors, a plurality of lights, or a plurality of actuators; and the control commands for the plurality of door or windows comprises a plurality of commands to lock/unlock the plurality of doors, turn on/off the plurality of lights, or actuate the plurality of actuators.  
Voor teaches the door or windows comprise at least one of a plurality of doors, a plurality of lights, or a plurality of actuators; and the control commands for the plurality of door or windows comprises a plurality of commands to lock/unlock the plurality of doors, turn on/off the plurality of lights, or actuate the plurality of actuators (The remote service provider can send control information to cause appropriate emergency lighting to inform both individuals in the vicinity of the emergency event, Para. 20).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Voor with the teachings of Kim in view of Carpenter since Voor provides a technique for providing controls to IoT devices with respect to emergency situations, which can be introduced into the system of Kim in view of Carpenter to permit users to obtain expanded control for IoT technologies for emergency services.  

In regard to Claim 4, as presented in the rejection of Claim 1, Kim in view of Carpenter teaches a talkgroup.  
	Kim fails to teach the talkgroup comprises a newly-created talkgroup.  
Voor teaches the talkgroup comprises a newly-created talkgroup (partitioning a plurality of smart bulbs within the building into a plurality of groups based at least in part on relative distance from the smart bulb; and sending control messages to the plurality of groups to cause corresponding smart bulbs within each of the plurality of groups to operate in different manners based at least in part on the relative distance, Para. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Voor with the teachings of Kim in view of Carpenter since Voor provides a technique for providing controls to IoT devices with respect to emergency situations, which can be introduced into the system of Kim in view of Carpenter to permit users to obtain expanded control for IoT technologies for emergency services.  

In regard to Claim 5, as presented in the rejection of Claim 1, Kim in view of Carpenter teaches an apparatus.  
	Kim fails to teach wherein the identification of the public-safety event type comprises a computer-aided dispatch (CAD) identification (ID).  
Voor teaches wherein the identification of the public-safety event type comprises a computer-aided dispatch (CAD) identification (ID) (identifying a location of the smart bulb within the building based at least in part on an identifier associated with the smart bulb; accessing a policy database for an entry associated with the building; and based at least in part on policy information in the policy database entry, sending an emergency alert and location information regarding the location of the smart bulb to at least one emergency authority identified in the policy information, Para. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Voor with the teachings of Kim in view of Carpenter since Voor provides a technique for providing controls to IoT devices with respect to emergency situations, which can be introduced into the system of Kim in view of Carpenter to permit users to obtain expanded control for IoT technologies for emergency services.  

In regard to Claim 6, as presented in the rejection of Claim 1, Kim in view of Carpenter teaches an apparatus.  
	Kim fails to teach cause the radio to be configured with the talkgroup that is displayed as a talkgroup list.  
Voor teaches cause the radio to be configured with the talkgroup that is displayed as a talkgroup list (sending control messages to the plurality of groups to cause corresponding smart bulbs within each of the plurality of groups to operate in different manners based at least in part on the relative distance. The method may further include comprise causing each of the plurality of groups to operate with different colors.  Para. 7).  


In regard to Claim 7, as presented in the rejection of Claim 1, Kim in view of Carpenter teaches an apparatus.  
	Kim fails to teach wherein the logic circuitry also receives a verbal action command and determines the control commands based on both type of door or windows and the verbal action command.  
Voor teaches wherein the logic circuitry also receives a verbal action command and determines the control commands based on both type of door or windows and the verbal action command (recorded speech may be used to provide information that can be used to better select or prepare responders, or speed up relevant response time and urgency if it escalates, Para. 29.  At block 635 the location of the emergency can be identified, Para. 58, FIG. 6.  At block 680, command messages may be sent to the smart bulb groups to operate according to a given policy, Para. 61, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Voor with the teachings of Kim in view of Carpenter since Voor provides a technique for providing controls to IoT 

In regard to Claim 8, as presented in the rejection of Claim 1, Kim in view of Carpenter teaches an apparatus.  
	Kim fails to teach a Natural-Language Processor (NLP) outputting the verbal action command to the logic circuitry.  
Voor teaches a Natural-Language Processor (NLP) outputting the verbal action command to the logic circuitry (Recorded speech may be used to provide information that can be used to better select or prepare responders, or speed up relevant response time and urgency if it escalates, Para. 29.  Example key words could include "Gun", "Shooter", "Fire", "Bomb" or so forth, Para. 29.  Response can be dictated by a policy, Para. 29.  At block 680, command messages may be sent to the smart bulb groups to operate according to a given policy, Para. 61, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Voor with the teachings of Kim in view of Carpenter since Voor provides a technique for providing controls to IoT devices with respect to emergency situations, which can be introduced into the system of Kim in view of Carpenter to permit users to obtain expanded control for IoT technologies for emergency services.  

In regard to Claim 12, as presented in the rejection of Claim 11, Kim in view of Carpenter teaches a radio.  
	Kim fails to teach receiving a location of the radio and/or a location of a public-safety event.  
	Carpenter teaches receiving a location of the radio and/or a location of a public-safety event (sensor data might indicate a location of the emergency situation, Para. 49).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Carpenter with the teachings of Kim since Carpenter provides a technique for implementing Internet of Things functionality with a Public Safety Answering Point ("PSAP"), which can be introduced into the system of Kim to permit user equipment to provide emergency alerts through a network involving IoT technology to other devices in a group associated with emergency services.  
Kim fails to teach, wherein the door or windows associated with the talkgroup are additionally based on the location of the radio and/or the location of the public-safety event.  
Voor teaches, wherein the door or windows associated with the talkgroup are additionally based on the location of the radio and/or the location of the public-safety event (additional smart bulbs or other IoT devices in the same building, to cause various actions to take place.  The remote service provider can send control information to cause appropriate emergency lighting to inform both individuals in the vicinity of the emergency event).  


In regard to Claim 13, as presented in the rejection of Claim 11, Kim in view of Carpenter teaches a method.  
	Kim fails to teach the door or windows comprise at least one of a plurality of doors, a plurality of lights or a plurality of actuators; and the control commands for the plurality of door or windows comprises a plurality of commands to lock/unlock the plurality of doors, turn on/off the plurality of lights, or actuate the plurality of actuators.  
Voor teaches the door or windows comprise at least one of a plurality of doors, a plurality of lights or a plurality of actuators; and the control commands for the plurality of door or windows comprises a plurality of commands to lock/unlock the plurality of doors, turn on/off the plurality of lights, or actuate the plurality of actuators (The remote service provider can send control information to cause appropriate emergency lighting to inform both individuals in the vicinity of the emergency event, Para. 20).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Voor with the teachings of Kim in view of Carpenter since Voor provides a technique for providing controls to IoT 

In regard to Claim 14, as presented in the rejection of Claim 11, Kim in view of Carpenter teaches a talkgroup.  
	Kim fails to teach the talkgroup comprises a newly-created talkgroup.  
Voor teaches the talkgroup comprises a newly-created talkgroup (partitioning a plurality of smart bulbs within the building into a plurality of groups based at least in part on relative distance from the smart bulb; and sending control messages to the plurality of groups to cause corresponding smart bulbs within each of the plurality of groups to operate in different manners based at least in part on the relative distance, Para. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Voor with the teachings of Kim in view of Carpenter since Voor provides a technique for providing controls to IoT devices with respect to emergency situations, which can be introduced into the system of Kim in view of Carpenter to permit users to obtain expanded control for IoT technologies for emergency services.  

In regard to Claim 15, as presented in the rejection of Claim 11, Kim in view of Carpenter teaches an method.  

Voor teaches wherein the identification of the public-safety event type comprises a computer-aided dispatch (CAD) identification (ID) (identifying a location of the smart bulb within the building based at least in part on an identifier associated with the smart bulb; accessing a policy database for an entry associated with the building; and based at least in part on policy information in the policy database entry, sending an emergency alert and location information regarding the location of the smart bulb to at least one emergency authority identified in the policy information, Para. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Voor with the teachings of Kim in view of Carpenter since Voor provides a technique for providing controls to IoT devices with respect to emergency situations, which can be introduced into the system of Kim in view of Carpenter to permit users to obtain expanded control for IoT technologies for emergency services.  


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Carpenter, and further in view of Pison (Pub. No.: US 20160044064 A1), hereafter referred to as Pison.  
	In regard to Claim 9, as presented in the rejection of Claim 1, Kim in view of Carpenter teaches a radio.  

	Pison teaches a Wide-Area-Network (WAN) transceiver receiving the PTT talkgroup identification from the radio, and outputting the PTT talkgroup identification to the logic circuitry (a step, wherein when the PTT client is active, and wherein it has obtained the IP address of the PTT server, the PTT client is able to instigate a procedure for registering the SIP with the PTT server on the default IP-WAN carrier, a step, wherein the PTT client proceeds to a procedure for affiliation to a call group with the PTT server on the default IP-WAN carrier, a step, wherein the PTT client proceeds to a procedure for affiliation to a call group with the PTT server on the default IP-WAN carrier, Para. 32-33).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pison with the teachings of Kim in view of Carpenter since Pison provides a technique for permitting group communication involving a WAN, which can be introduced into the system of Kim in view of Carpenter to permit users to establish and conduct PTT communications over a WAN for a certain group ID.  


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Carpenter, and further in view of Maier (Pub. No.: US 20170238129 A1), hereafter referred to as Maier.  
In regard to Claim 10, as presented in the rejection of Claim 1, Kim in view of Carpenter teaches an apparatus.  
	Kim fails to teach a database comprising a mapping of public safety event types to door or windows.  
	Maier teaches a database comprising a mapping of public safety event types to door or windows (processors displays in real-time on a graphical map the determined current physical geographic location for the IoT network device for one or more desired emergency response agencies, Para. 521).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maier with the teachings of Kim in view of Carpenter since Maier provides a technique for associating IoT locations to relevant emergency services, which can be introduced into the system of Kim in view of Carpenter to permit groups of IoT-related devices to be utilized in providing location information with respect to emergency events.  


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 103
Applicant's arguments filed 9/23/2020 have been fully considered but they are not persuasive.  Pages 7-8 of the Remarks presents the argument that Clearly, when the term “door or window” is given its ordinary meaning, the claims are allowable over the cited art.  This argument is not persuasive.  The limitations introduced by the .  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cirino (Pub. No.: US 20190146442 A1), Para. 135-136, Evaluate window open/close status for one or more windows via information from respective position sensors, and open windows as desirable via respective motors (e.g., to grant access to the room/area where the emergency condition exists, to grant access to a safe passageway to escape the emergency condition, etc.).  
Funk et al. (Pub. No.: US 20180178781 A1), Para. 53, 55, IoT-capable devices might comprise one or more windows, one or more doors.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Joshua Smith  
/J.S./  
1-28-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477